Citation Nr: 0844906	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1983.  He died in March 2002.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2005, a statement of 
the case was issued in February 2007, and a substantive 
appeal was received in March 2007.  

The appellant requested a Board hearing; however, she failed 
to appear for a hearing scheduled before the Board in June 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  Service connection was 
in effect for, among other things, diabetes mellitus.  The 
veteran's death certificate indicates that the immediate 
cause of death was pulmonary embolism due to metastatic 
pancreatic cancer.  The appellant claims that the veteran's 
service connected diabetes mellitus caused the pulmonary 
embolism that caused the veteran's death.  There is no 
medical opinion of record with regard to this allegation. 

Also, the Board believes there is action required to remedy 
inadequacy in notice to the appellant.  In the context of a 
claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with 
the standards set out in Hupp.  The July 2004 and December 
2006 notice letters did not state what conditions the veteran 
was service connected for at the time of his death.  Thus, on 
remand, the appellant must be provided with corrective 
notice.  

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  A medical opinion from an 
appropriate physician should be 
obtained as to whether there is any 
causal relationship between the 
veteran's period of service, his 
service-connected disabilities and the 
cause of his death.  The physician must 
annotate the medical opinion report 
that the claims file was in fact made 
available for review.  

After carefully reviewing all medical 
evidence, including the service 
treatment records, a copy of this 
remand, and any relevant VA and private 
treatment records, the reviewing 
physician is directed to specifically 
answer the following questions:

Is it likely, unlikely, or as likely as 
not (the medical examiner is to choose 
one) that the veteran's service-
connected diabetes mellitus caused or 
contributed substantially or materially 
to cause the veteran's death? 

Is it likely, unlikely, or as likely as 
not (the medical examiner is to choose 
one) that the veteran's death was the 
result of any other in-service disease 
or injury? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After completion of the above, the 
RO should readjudicate the claim of 
entitlement to service connection for 
cause of the veteran's death.  Unless 
the benefit sought is granted, the 
appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




